769 F.2d 200
Harold STATON, Appellant,v.NEWPORT NEWS CABLEVISION (NNCV) (formerly Hampton RoadsCablevision), Appellee.
No. 85-1036.
United States Court of Appeals,Fourth Circuit.
Submitted April 16, 1985.Decided Aug. 5, 1985.

Harold Staton, pro se.
John P. Connors, Washington, D.C., for appellee.
Before RUSSELL, WIDENER, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Harold Staton appeals the dismissal of his race and sex discrimination suit filed against Newport News Cablevision, Inc. for lack of jurisdiction.  The district court dismissed Staton's action because it was not timely filed within ninety days as required by 42 U.S.C. Sec. 2000e-5(f)(1).  While Staton had been issued a right to sue letter on July 25, 1984, he did not file suit in district court until November 13, 1984, one hundred and eleven days later.  Although Staton contends that he submitted his complaint on November 1, 1984 and that an administrative error caused the untimely filing, we find no evidence in the record to substantiate his contention.  Staton admits that he received the right to sue letter on or about August 1, 1984 and the complaint was filed November 13, 1984.  We, therefore, affirm the dismissal of Staton's action for failure to timely file his complaint which defeats the jurisdiction of the district court.


2
Accordingly, because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


3
AFFIRMED.